Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 12, 13, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11, 12, 15, and 16 from communication filed 8/07/2020 were objected to as being dependent upon a rejected base claim, but are now allowable as rewritten in independent form including all of the limitations of the base claim and all intervening claims. Base claims 1-10 and 14 were rejected by US Pat 8413832 issued to Mazurkiewicz.
Regarding claims 11 and 15, given the structure and placement of elements in the base and intervening claims, the claimed limitation “the base protrusion is a frangible pull structure having pull tabs disposed to either side of the cover base protrusion” was not found by the examiner. 
Regarding claim 12, the claimed limitation depended on claim 11.
Regarding claim 16, the claimed limitation depended on claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC C BALDRIGHI/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733